Exhibit 10.1 SERIES J PREFERRED STOCK SUBSCRIPTION AGREEMENT THIS SERIES J PREFERRED STOCK SUBSCRIPTION AGREEMENT (as may be amended or modified from time to time in accordance with the terms hereof, this “ Agreement ”) is entered into on January 27, 2017, by and among LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (the “ Company ”), and the person(s) (the “ Purchasers ”) listed on the Schedule of Purchasers attached hereto as Exhibit A (the “ Schedule of Purchasers ”). WHEREAS, on September 11, 2013, the Company authorized a series of preferred shares designated the “Series J Convertible Preferred Stock” (“ Series J Preferred Shares ”), which are convertible into shares of common stock, $0.001 par value per share, of the Company (“ Common Stock ”); WHEREAS, the terms and conditions of the Series J Preferred Shares are governed in accordance with the Amended and Restated Certificate of Designation of Series J Convertible Preferred Stock attached hereto as Exhibit B (as amended from time to time, the “ Series J Certificate of Designation ”); WHEREAS , the Company desires to sell to each Purchaser, and each Purchaser desires to buy from the Company, the number of units of the Company’s securities (the “ Series J Securities ”) set forth opposite such Purchaser’s name on the Schedule of Purchasers at a purchase price of $1,000 per Series J Security. Each Series J Security shall consist of (i)one Series J Preferred Share and (ii)a warrant to purchase 2,650 shares of Common Stock (the “ Series J Warrants ”) on the terms set forth in the form of warrant attached hereto as Exhibit C ; WHEREAS , the Company is authorized to sell: (i)15,000 SeriesJ Securities in a series of transactions commencing January 27, 2017 and ending on the earlier of (A)the sale of 15,000 Series J Securities to purchasers designated by the Chief Executive Officer, Chief Financial Officer or Secretary of the Company or (B)December 31, 2017 and (ii)such number of additional SeriesJ Securities as are purchased pursuant to Section14 of each of the SeriesH Certificate of Designation, the SeriesI Certificate of Designation and the SeriesJ Certificate of Designation as a result of the sale of the SeriesJ Securities to be issued as described in clause (i)above; and WHEREAS , certain capitalized terms as used herein shall have the meaning set forth in Section 5(a) hereof. NOW, THEREFORE , in consideration of the mutual agreements herein contained, the parties hereto hereby agree as follows: 1.
